DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-4 and 7-19 have been amended. Claims 5-6 have been cancelled and incorporated into claims 1 and 14. Claims 1-4 and 7-19 are now pending. This Office action is in response to amendments and arguments received on November 12th, 2020. 
Allowable Subject Matter
Claims 1-4 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Bauer et al. (US 20180002010 A1) herein Bauer, and Gao et al. (US 20170166325 A1) herein Gao.
Bauer in view of Gao makes obvious a UAV system and method for capturing images using a UAV, as detailed in the Office Action dated 10/20/2020. Neither Bauer nor Gao disclose or suggest a color tolerance of the background of < ΔE 15, and a color difference between the portion of the asset and the background, wherein the color difference is > ΔE 25. A search of the available prior art does not disclose or suggest these features. Therefore claims 1 and 14 are considered allowable over the available prior art.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 23, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669